Title: To Alexander Hamilton from William Ellery, 26 March 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] March 26, 1792. “On the 24th of this month I received your letter of the 12th. respecting an application to the Bank of Providence for the Sum of Six hundred and ten dollars. This Sum, with the Sum of Nineteen Hundred and fifty five dolls. sixty eight ninetieths to be provided for drawbacks which will be due the 10th of April … and the further sum of five hundred and three dollars, twenty three cents will … pay off all the drawbacks which will be due by the 26th of April next.… I am happy to be informed that there is a probability of your reporting in time on the Emoluments of the Offs of the Customs.…”
